USDC IN/ND case 2:18-cv-00448-JTM-JEM document 11 filed 02/17/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 COREY WALTON,

              Petitioner,

                     v.                                     No. 2:18 CV 448

 WARDEN,

              Respondent.

                                OPINION and ORDER

      Corey Walton, a prisoner without a lawyer, filed a habeas corpus petition under

28 U.S.C. § 2254 to challenge his convictions for attempted murder, attempted robbery,

and battery under Case No. 45A03-1409-CR-320. Following a trial, on August 6, 2014,

the Lake Superior Court sentenced him to thirty-seven years of incarceration.

      The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

      (1) A 1-year period of limitation shall apply to an application for a writ of
      habeas corpus by a person in custody pursuant to the judgment of a State
      court. The limitation period shall run from the latest of--

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;

             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
USDC IN/ND case 2:18-cv-00448-JTM-JEM document 11 filed 02/17/21 page 2 of 3


              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       On direct appeal, the Indiana Supreme Court denied Walton’s petition to transfer

on July 16, 2015. (DE # 7-3 at 4.) Therefore, his conviction became final for purposes of

28 U.S.C. § 2244(d)(1)(A) when the time for petitioning the Supreme Court of the United

States for a writ of certiorari expired on October 14, 2015. See U.S. Sup. Ct. R. 13(1)

(petition for writs of certiorari must filed within 90 days after entry of judgment);

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009) (when a state prisoner does not petition

the Supreme Court of the United States on direct appeal, his conviction becomes final

when the time for filing a petition expires). On June 13, 2016, two hundred and forty-

three days later, Walton initiated post-conviction proceedings, which tolled the federal

limitations period until May 24, 2018, when the Indiana Supreme Court denied his

petition for transfer. (DE # 7-2 at 6; DE # 7-4 at 5.) The federal limitations period expired

one hundred and twenty-two days later, on September 23, 2018. As a result, when

Walton filed this habeas petition in November 2018, he was more than one month too

late. Therefore, the court denies the habeas petition as untimely.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of


                                              2
USDC IN/ND case 2:18-cv-00448-JTM-JEM document 11 filed 02/17/21 page 3 of 3


appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Walton to proceed further, and a certificate

of appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (DE # 2) because it is untimely;

       (2) DENIES Corey Walton a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

       (3) DIRECTS the Clerk to close this case.

                                           SO ORDERED.

       Date: February 17, 2021
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              3
